United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-463
Issued: January 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
On December 14, 2010 appellant filed an appeal from a September 1, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her recurrence and schedule
award claims. The Board assigned Docket No. 11-463.
On review of the case record submitted by OWCP, the Board finds that the record is
incomplete. OWCP accepted appellant’s January 7, 1991 traumatic injury claim for contusion of
the left shoulder in claim number xxxxxx610. The record reflects that appellant filed a claim for
a June 26, 2006 traumatic injury, which was accepted for right shoulder strain under File No.
xxxxxx551. OWCP subsequently combined File No. xxxxxx551 with the instant case, File No.
xxxxxx610. File No. xxxxxx551 became the master case number for this claim.
In a June 21, 2010 development letter, OWCP reported that appellant was not on limited
duty for any of the claims she had filed with OWCP and was released to full unrestricted duty on
August 3, 2006. The record demonstrates, however, that appellant accepted a U.S. Postal
Service light-duty job offer as a modified clerk on July 16, 2007. Appellant and her supervisor
stated that appellant had actually been on limited duty following the January 7, 1991 incident
until she was released from her assignment on May 22, 2010. In its September 1, 2010 decision,

OWCP did not address this discrepancy in the facts.1 It is unclear in the record forwarded to the
Board whether appellant was working a light-duty assignment, had returned to full unrestricted
duty, or whether her position was withdrawn by the employing establishment on May 22, 2010.
These questions must be clarified.
The record on appeal also appears incomplete because there are significant gaps in time
for documents submitted since the claim was filed on January 7, 1991. When presented with an
inadequate record, the Board must provide OWCP with an opportunity to provide full
information.2
Because the Board is unable to render a fully informed decision, the September 1, 2010
decision will be set aside and the case remanded. On remand, OWCP will undertake appropriate
development to reconstruct the case record. Following this and such further development as it
may deem necessary, OWCP shall issue a merit decision on appellant’s schedule award and
recurrence claims.

1

“Any discrepancies found must be clarified by obtaining the necessary factual evidence before the claim can be
properly adjudicated.” Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter
2.800.7(b)(1) (June 2011).
2

Richard Kendall, 43 ECAB 790 (1992).

2

IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
schedule award decision dated September 1, 2010 and recurrence decision dated September 1,
2010 are set aside and the case remanded to OWCP for further proceedings consistent with this
decision.
Issued: January 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

